Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 3/7/2022. 
Claims 1-3, 5, 6, 8, 9, 11-13, and 15-24 are pending in the application.  
The previous claim objection/rejection, specification object and double patenting rejection have been withdrawn due to the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 11-13, 16, 17, 19, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Scheiner et al. (US 20160239280, cited, hereafter Scheiner) in view of Nagaraja et al. (US 20160188323, “Nagaraja”). 
1. A system, comprising: one or more hardware processors; and a non-transitory memory, the non-transitory memory storing computer-readable instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform actions comprising:  identifying one or more release environments (Scheiner, see at least   [0003]  Release data can be identified that defines a selection of a set of software artifacts to be deployed in a particular deployment. Further, environmental data can be selected that describes configuration of a target system for the particular deployment;  [0028] select a particular environment for the deployment to trigger the generation of a corresponding deployment object (e.g., 245a) … Deployment can include identifying and accessing one or more target systems (e.g., 320, 325) hosted on one or more computing devices, authLenticating to the target systems, and downloading artifacts (e.g., 330, 335) identified in release data 230a and hosted on a source (e.g., 110) to the target systems 320, 325 over one or more networks (e.g., 130);  [0033]; [0035] identify the target and define configuration parameters specific to that target). 
 	determining a plurality of deployment operations to be performed to deploy a software application to the one or more release environments (Scheiner, see at least  [0029] Deployment logic (e.g., 220a) can include the workflow, or steps, needed to perform a particular type of deployment and can be based on the type of system targeted by the deployment … the deployment logic can be built from pre-defined tasks, or deployment steps, that can be re-usably selected from a library of deployment tasks to build a single deployment logic module for a given type of deployment;  [0032] The system, without further intervention by the user, can then collect the selected modules … The deployment logic can also define the order in which the steps are performed together with the dependencies of the steps on other steps;  [0033] identify how to map various steps in a particular deployment logic module (e.g., 240) with target system attributes (e.g., target address, authentication information) defined in a selected environmental data module (e.g., 225) as well as the artifact(s) to be used within that particular step (as defined in release data 230). Deployment automation engine 205 can generate sets of deployment plan data 240, any one of which can be selected, paired with environment data 225, and used (e.g., by deployment manager 242) to perform the steps to complete a corresponding software deployment on a corresponding target;   [0034] A use can define new or modify existing deployment logic modules by selecting steps from the library of steps to include in a deployment type corresponding to the deployment logic module. The ordering and dependencies of the selected steps can also be defined and described in a resulting deployment logic module generated based on the user inputs;  [0042] A pane 502 can include a listing of the steps that have been selected for inclusion in the defined flow of the deployment logic;  [0044]; [0051]; [0053] ).
    	generating a deployment plan comprising instructions to execute the plurality of deployment operations (Scheiner, see at least [0033] Deployment automation engine 205 can generate sets of deployment plan data 240, any one of which can be selected, paired with environment data 225, and used (e.g., by deployment manager 242) to perform the steps to complete a corresponding software deployment on a corresponding target;   [0051] As discussed above, a deployment plan can be generated from deployment logic templates and release data to map particular steps to particular artifacts' to be accessed and/or deployed in the step).
 	wherein generating the deployment plan comprises receiving user inputs defining a change condition of the deployment plan; pausing deployment of the software application based at least in part on the change condition of the deployment plan and the one or more release environments (Scheiner, see at least  [0028] A user can define a deployment by selecting one of each of the deployment logic (e.g., 220a), release data (e.g., 230a), and environment data (e.g., 225a). A deployment automation system can accept these inputs, obtain the respective selected modules, and consolidate these pieces together in a deployment plan (e.g., 240a) and a deployment object (e.g., 245a). A user can select a deployment plan from a library of generated deployment plans and select a articular environment for the deployment to trigger the generation of a corresponding deployment object (e.g., 245a) …. Deployment can include identifying and accessing one or more target systems; [0029]; [0030]; [0031]; [0033] Deployment automation engine 205 can generate sets of deployment plan data 240, any one of which can be selected, paired with environment data 225, and used (e.g., by deployment manager 242) to perform the steps to complete a corresponding software deployment on a corresponding target; [0035] A user can potentially interface with the environmental data engine 215 to identify the target and define configuration parameters specific to that target. A single environmental data module can, in some instances, describe all of the machines and configuration information that will be accessed in a given deployment;  [0041] The Promotion Path Model, in this example illustration, can describe the sequence and order of environments in which the content is to be deployed (e.g., in accordance with a production plan); [0042]  generating a deployment plan file from the selected deployment logic and release data, and selecting environment data corresponding to a target on which to launch the deployment; [0046] a user can select a particular environment or target from a menu provided in pane 522. … a Production target can include a database and database parameters can be defined as configuration information for the Production target… Upon selecting and specifying values for each of the parameters to be included in the Production target's parameters, the changes can be saved to define a new or update an existing environmental data module; [0050] Selection of one of the available targets in window 532 can cause the deployment plan to be associated with an environmental data module corresponding to the selected target. The association of a deployment plan with a selected target can define a “Deployment” object. The deployment object can be saved and held until the deployment is scheduled or is to be manually launched. For instance, in the example of FIG. 5H, a user can select a particular one of the available environments (e.g., “UAT”) to cause the deployment plan (e.g., illustrated in FIGS. 5F-5G) to be paired with the environmental data corresponding to the selected environment; [0052] As the stages of the deployment … allow a user to launch (or pause or cancel) the automated handling of the next stage of the deployment, among other examples; [0055] The deployment logic, release data, environment data, and associations there between can be used to automatically deploy the artifacts onto the target system autonomous of further user intervention or interaction; [0049];[0047]).
 	Scheiner does not explicitly teach in response to receiving approval of an authorized user for the change condition of the deployment plan. Nagaraja teaches in response to receiving approval of an authorized user for the change condition of the deployment plan, performing a task (Nagaraja, see at least [0031] an administrator 104 (or other trusted party having administrative access to IT infrastructure) logs in and provides application director 106 with details and credentials for cloud provider 110. … authenticates application director's access to computing resources using the provided credentials; [0034]; [0041]; [0047]; [0104] Prior to execution of deployment plan 128, a user (e.g., developer 102 or administrator 104) may review modify deployment plan 128 to include additional custom tasks to be executed on nodes participating in deployment and/or to modify deployment time dependencies between tasks of deployment plan 128; [0114] in step 1018, responsive to detecting an error, or issue, in maintaining customizations to deployment plan 128, application director 106 generates an alert message that indicates an error was caused during modification of deployment plan 128. The alert message may be shown locally to custom task 1104 that is the subject of the error (e.g., “Warning: this task has been moved due to changes in the blueprint.”). In step 1020, the user reviews the modified deployment plan 128 and subject to their approval, may proceed with execution of deployment plan 128, as described above).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Scheiner’s automatic deployment with Nagaraja’s approval process of a deployment plan change to modify Scheiner’s deployment UI system to incorporate the review function as taught by Nagaraja, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software deployment.  Combining Nagaraja’s functionality with that of Scheiner results in a system that allows Scheiner’s system to include a review process of a changed deployment plan. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to ensure a proper deployment using a modification of a deployment plan approved by an authorized entity (Nagaraja, see at least [0031] an administrator 104 (or other trusted party having administrative access to IT infrastructure) logs in and provides application director 106 with details and credentials for cloud provider 110. … authenticates application director's access to computing resources using the provided credentials; [0034]; [0041]; [0047]; [0104] Prior to execution of deployment plan 128, a user (e.g., developer 102 or administrator 104) may review modify deployment plan 128 to include additional custom tasks to be executed on nodes participating in deployment and/or to modify deployment time dependencies between tasks of deployment plan 128; [0114] in step 1018, responsive to detecting an error, or issue, in maintaining customizations to deployment plan 128, application director 106 generates an alert message that indicates an error was caused during modification of deployment plan 128. The alert message may be shown locally to custom task 1104 that is the subject of the error (e.g., “Warning: this task has been moved due to changes in the blueprint.”). In step 1020, the user reviews the modified deployment plan 128 and subject to their approval, may proceed with execution of deployment plan 128, as described above).
	Scheiner further discloses:  executing the deployment plan to deploy the software application to the one or more release environments (Scheiner, see at least [0050] Upon confirming that the deployment plan has been accurately generated, the user can select a Deploy button 531 to cause the deployment plan to be scheduled for use in a deployment. In this example, selection of Deploy 531 can cause a window 532 to presented, as show in FIG. 5H, allowing the user to select the target environment on which the deployment plan is to be executed (i.e., to automatically deploy the artifacts on the target environment) … to cause the deployment plan (e.g., illustrated in FIGS. 5F-5G) to be paired with the environmental data corresponding to the selected environment).
displaying progression through the deployment plan during deployment of the software application to the one or more release environments (Scheiner, see at least [0052] Window 536 can present a view of the deployment progress. As the stages of the deployment (e.g., validation, artifact distribution to execution servers, distribution of artifacts to deployment agents (or caches), deployment, and post-deployment) progress, GUI elements can be presented to indicate the progress and controls may be presented to allow a user to launch (or pause or cancel) the automated handling of the next stage of the deployment, among other examples … during the automated deployment;   [0053] In the example of FIG. 5K, a new window 544 is presented that provides information concerning the selected deployment step (e.g., "Deploy WAR"), such as its progress, when the step began being performed by deployment automation logic, as well as a menu 546 providing the user with options to explore more detailed information concerning the selected deployment step and its progress within the automated deployment).
Per claim 2:
Scheiner does not explicitly teach wherein the deployment plan is generated based on an input indicative of dragging and dropping a graphical icon in a deployment user interface, wherein dragging and dropping the graphical icon connects the graphical icon to a deployment icon corresponding to the deployment plan.  Nagaraja further teaches wherein the deployment plan is generated based on an input indicative of dragging and dropping a graphical icon in a deployment user interface, wherein dragging and dropping the graphical icon connects the graphical icon to a deployment icon corresponding to the deployment plan (Nagaraja, see at least [0107] FIG. 11 shows an example user interface 1100 for modifying a deployment plan 128 generated according to an application blueprint 126. User interface 1100 is configured similarly to canvas 602 to provide a graphical workflow view of deployment plan 128. The user may specify a custom task 1104 for insertion, for example, by pressing a task tool button 1106. Custom task 1104 may be inserted, moved, or placed at any "location" preceding a task 606, following a task 606, or located between tasks 606 … the user may drag and drop one or more custom tasks 1104 at any of a plurality of locations, depicted as pushpin locations 1108, to "pin" custom task 1104 at the specified location; [0110] Referring back to FIG. 10, in step 1006, the user selects one or more tasks (e.g., task 606 or custom task 1104) to modify deployment time dependencies (e.g., directional lines 608, 610) between the tasks. In step 1008, application director 106 modifies deployment plan 128 to change the execution order of the selected tasks. For example, in the implementation shown in FIG. 11, the user may select a task 606 located within a node 604 and drag the selected task to a new location (e.g., location 1108) within a node 604 to re-order tasks for a given node 604. In one embodiment, the user inserts a new deployment time dependency (e.g., dashed directional line 610) between an external task 1206 and a task 606 executing within a node 604 to represent that task 606 executing within a node should be completed prior to execution of external task 1206). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Scheiner’s automatic deployment with Nagaraja’s drag-and-drop UI feature in the  deployment interface to modify Scheiner’s deployment UI system to incorporate the drag and drop function as taught by Nagaraja, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software deployment.  Combining Nagaraja’s functionality with that of Scheiner results in a system that allows the UI to include a drag and drop operation for manipulating objects. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to allow a user to interact with objects associated with deployment tasks in a user friendly manner (Nagaraja, see at least [0107] FIG. 11 shows an example user interface 1100 for modifying a deployment plan 128 generated according to an application blueprint 126. User interface 1100 is configured similarly to canvas 602 to provide a graphical workflow view of deployment plan 128. The user may specify a custom task 1104 for insertion, for example, by pressing a task tool button 1106. Custom task 1104 may be inserted, moved, or placed at any "location" preceding a task 606, following a task 606, or located between tasks 606 … the user may drag and drop one or more custom tasks 1104 at any of a plurality of locations, depicted as pushpin locations 1108, to "pin" custom task 1104 at the specified location; [0110] Referring back to FIG. 10, in step 1006, the user selects one or more tasks (e.g., task 606 or custom task 1104) to modify deployment time dependencies (e.g., directional lines 608, 610) between the tasks. In step 1008, application director 106 modifies deployment plan 128 to change the execution order of the selected tasks. For example, in the implementation shown in FIG. 11, the user may select a task 606 located within a node 604 and drag the selected task to a new location (e.g., location 1108) within a node 604 to re-order tasks for a given node 604. In one embodiment, the user inserts a new deployment time dependency (e.g., dashed directional line 610) between an external task 1206 and a task 606 executing within a node 604 to represent that task 606 executing within a node should be completed prior to execution of external task 1206). 
 	3. The system of claim 1, wherein the actions comprise identifying a relationship between a first deployment operation and a second deployment operation in the deployment plan (Scheiner, see at least [0032] The deployment logic can also define the order in which the steps are performed together with the dependencies of the steps on other steps. With these associations made, the system can define a deployment plan and proceed with the deployment steps as defined by the deployment logic; [0034] Each deployment logic module can define a set of generic steps to be performed in a deployment and can further defined dependencies and ordering of the steps … The ordering and dependencies of the selected steps can also be defined and described in a resulting deployment logic module generated based on the user inputs; [0043] Continuing with the example of FIG. 5A, the pane 502 can include a listing of the steps defined for the particular deployment as well as dependencies defined for each step. For instance, Step 2 can be defined to be dependent on Step 1, such that Step 2 is to begin following completion of Step 1, among other examples. Indeed, in some cases, a step may not be dependent on any other step in the deployment logic template. Alternatively, in other cases, a step can dependent on the completion of multiple steps or multiple steps can be dependent upon the same particular step, and so on; [0045]), 
wherein the relationship comprises a dependency between the first deployment operation and the second deployment operation, wherein the first deployment operation is performed before the second deployment operation based on the dependency (Scheiner, see at least [0031] Environment data (e.g., 225a) can define a particular target environment or subsystem within a system. Distinct environment data modules can be defined and maintained for each potential target within the system. Each environment data module can include information such as the target's configuration, passwords, addresses, and machines, as well as dependencies of the target on other machines in the system; [0032] The system, without further intervention by the user, can then collect the selected modules, and automatically identify, for each step of the deployment logic, what release data is to be applied and how the step is to be executed at the target. The deployment logic can also define the order in which the steps are performed together with the dependencies of the steps on other steps. With these associations made, the system can define a deployment plan and proceed with the deployment steps as defined by the deployment logic; [0034] Each deployment logic module can define a set of generic steps to be performed in a deployment and can further defined dependencies and ordering of the steps … The ordering and dependencies of the selected steps can also be defined and described in a resulting deployment logic module generated based on the user inputs; [0043] Continuing with the example of FIG. 5A, the pane 502 can include a listing of the steps defined for the particular deployment as well as dependencies defined for each step. For instance, Step 2 can be defined to be dependent on Step 1, such that Step 2 is to begin following completion of Step 1, among other examples. Indeed, in some cases, a step may not be dependent on any other step in the deployment logic template. Alternatively, in other cases, a step can dependent on the completion of multiple steps or multiple steps can be dependent upon the same particular step, and so on; [0045]).
 	 8. The system of claim 1, wherein the one or more release environments are associated with one or more configuration items (CIs) (Scheiner, see at least [0031] Environment data (e.g., 225a) can define a particular target environment or subsystem within a system. Distinct environment data modules can be defined and maintained for each potential target within the system. Each environment data module can include information such as the target's configuration, passwords, addresses, and machines, as well as dependencies of the target on other machines in the system; [0041] Environments Model 415 (including environment data describing environment resources, configuration information, etc.). The Promotion Path Model, in this example illustration, can describe the sequence and order of environments in which the content is to be deployed (e.g., in accordance with a production plan);[0054] information concerning the target environment(s) and related configuration parameters the deployment automation engine has determined are relevant to performance of the selected step (e.g., Deploy WAR) … using the environment configuration information and according to the step data) to perform the step without further human involvement or intervention). 
	9. The system of claim 1, wherein identifying the one or more release environments comprises identifying a resource installed on the one or more release environments (Scheiner, see at least [0035] An environmental data engine 215 can be provided that includes at least one data processor 252, one or more memory elements 254, and functionality embodied in one or more components embodied in hardware- and/or software-based logic … A single environmental data module can, in some instances, describe all of the machines and configuration information that will be accessed in a given deployment. Accordingly, an environmental data module's target can include multiple machines or sub-systems that will be involved in a single deployment; [0037] environmental data may identify and describe configuration parameters of an application server (e.g., 115), database system (e.g., 260), or other system. An application server 115 can include, for instance, one or more processors 266, one or more memory elements 268, and one or more software applications, including applets, plug-ins, operating systems, and other software programs that might be updated, supplemented, or added using an automated deployment. Some software releases can involve updating not only the executable software, but supporting data structures and resources, such as a database … Depending on the type of the system targeted in a deployment, the type and content of configuration data (as identified in environmental data modules 225) may vary substantially in accordance with the nature of and mechanisms for accessing the respective system;  [0051] configuration information identifying an address of the database and the database's access parameters (e.g., password, username, etc.) to the step described in the deployment logic template;  [0054] when presented with the environmental data module corresponding to the target environment, can parse the environmental data module to identify the environment's web server and the configuration parameters related thereto; [0055]  A selection of environment data can be identified 615 corresponding to a particular target system. The environment data can provide configuration information identifying attributes of the components of the target system (e.g., distinct devices and software systems within the target system) that can be used to access (and in some cases authenticate to) each of the components of the target system … particular component of the target system, such as the components whereon the artifacts are to be deployed using the step),
wherein the deployment plan is executed based on the identified resource, wherein the instructions of the deployment plan are customized and specific to the one or more release environments based on the identified resources (Scheiner, see at least [0003] environmental data can be selected that describes configuration of a target system for the particular deployment;  [0035] An environmental data engine 215 can be provided that includes at least one data processor 252, one or more memory elements 254, and functionality embodied in one or more components embodied in hardware- and/or software-based logic … A single environmental data module can, in some instances, describe all of the machines and configuration information that will be accessed in a given deployment. Accordingly, an environmental data module's target can include multiple machines or sub-systems that will be involved in a single deployment; [0037] environmental data may identify and describe configuration parameters of an application server (e.g., 115), database system (e.g., 260), or other system. An application server 115 can include, for instance, one or more processors 266, one or more memory elements 268, and one or more software applications, including applets, plug-ins, operating systems, and other software programs that might be updated, supplemented, or added using an automated deployment. Some software releases can involve updating not only the executable software, but supporting data structures and resources, such as a database … Depending on the type of the system targeted in a deployment, the type and content of configuration data (as identified in environmental data modules 225) may vary substantially in accordance with the nature of and mechanisms for accessing the respective system;  [0051] configuration information identifying an address of the database and the database's access parameters (e.g., password, username, etc.) to the step described in the deployment logic template;  [0054] when presented with the environmental data module corresponding to the target environment, can parse the environmental data module to identify the environment's web server and the configuration parameters related thereto; [0055]  A selection of environment data can be identified 615 corresponding to a particular target system. The environment data can provide configuration information identifying attributes of the components of the target system (e.g., distinct devices and software systems within the target system) that can be used to access (and in some cases authenticate to) each of the components of the target system … particular component of the target system, such as the components whereon the artifacts are to be deployed using the step).
Per claims 11-13, it is the method version of claims 1-3, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-3 above. 
Per claims 16, 17, 19 and 20, it is the medium version of claims 1, 2, 9, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1, 2, 9 above. 
	23. (new) The system of claim 1, wherein the change condition triggers the deployment of the software application to pause in response to determining that the one or more release environments include a production environment (Scheiner, see at least  [0028] A user can define a deployment by selecting one of each of the deployment logic (e.g., 220a), release data (e.g., 230a), and environment data (e.g., 225a). A deployment automation system can accept these inputs, obtain the respective selected modules, and consolidate these pieces together in a deployment plan (e.g., 240a) and a deployment object (e.g., 245a). A user can select a deployment plan from a library of generated deployment plans and select a articular environment for the deployment to trigger the generation of a corresponding deployment object (e.g., 245a) …. Deployment can include identifying and accessing one or more target systems; [0029]; [0030]; [0031]; [0033] Deployment automation engine 205 can generate sets of deployment plan data 240, any one of which can be selected, paired with environment data 225, and used (e.g., by deployment manager 242) to perform the steps to complete a corresponding software deployment on a corresponding target; [0035] A user can potentially interface with the environmental data engine 215 to identify the target and define configuration parameters specific to that target. A single environmental data module can, in some instances, describe all of the machines and configuration information that will be accessed in a given deployment;  [0041] The Promotion Path Model, in this example illustration, can describe the sequence and order of environments in which the content is to be deployed (e.g., in accordance with a production plan); [0042]  generating a deployment plan file from the selected deployment logic and release data, and selecting environment data corresponding to a target on which to launch the deployment; [0046] a user can select a particular environment or target from a menu provided in pane 522. … a Production target can include a database and database parameters can be defined as configuration information for the Production target… Upon selecting and specifying values for each of the parameters to be included in the Production target's parameters, the changes can be saved to define a new or update an existing environmental data module; [0050] Selection of one of the available targets in window 532 can cause the deployment plan to be associated with an environmental data module corresponding to the selected target. The association of a deployment plan with a selected target can define a “Deployment” object. The deployment object can be saved and held until the deployment is scheduled or is to be manually launched. For instance, in the example of FIG. 5H, a user can select a particular one of the available environments (e.g., “UAT”) to cause the deployment plan (e.g., illustrated in FIGS. 5F-5G) to be paired with the environmental data corresponding to the selected environment; [0052] As the stages of the deployment … allow a user to launch (or pause or cancel) the automated handling of the next stage of the deployment, among other examples; [0055] The deployment logic, release data, environment data, and associations there between can be used to automatically deploy the artifacts onto the target system autonomous of further user intervention or interaction; [0049];[0047]; [0025] Each deployment plan can be reusable in that it can be used to deploy the corresponding release on multiple different environments. Accordingly, deployment objects 245 can be generated (e.g., using deployment manager 242) for use in guiding automated deployment, performed by the deployment automation engine 205, on a particular environment. A deployment object 245 can be generated, in one example implementation, from a combination of an instance of a deployment plan (e.g., 240) and environment data (e.g., 225) corresponding to the environment where on the release is to be deployed (as defined in the deployment plan). In other instances, deployment objects can be generated directly from a combination of deployment logic 220, environment data 225, and release data 230 corresponding to the particular deployment (e.g., rather than through a combination of a deployment plan and an instance of environment data), among other potential implementations; [0026] A specific deployment instance, or object, 245a can be generated from a combination of a deployment plan 240a and an environment data module 225a corresponding to the target of the particular deployment. The deployment object 245a can be generated by mapping deployment logic to target sub-systems and components of the environment defined in the environment data module. The deployment object 245a can include machine readable data that can be accessed and read by a deployment automation system 105 to perform all of the steps to automate the deployment of the artifacts on the target environment; Note that the specific deployment instance for a particular deployment environment based on the particular plan and environment data for the target environment which includes a production environment).  
24. (new) The system of claim 23, wherein the authorized user has permissions to deploy the software application in the production environment based on a role or group of the authorized user (Nagaraja, see at least [0031] an administrator 104 (or other trusted party having administrative access to IT infrastructure) logs in and provides application director 106 with details and credentials for cloud provider 110. … authenticates application director's access to computing resources using the provided credentials; [0034]; [0041]; [0047]; [0104] Prior to execution of deployment plan 128, a user (e.g., developer 102 or administrator 104) may review modify deployment plan 128 to include additional custom tasks to be executed on nodes participating in deployment and/or to modify deployment time dependencies between tasks of deployment plan 128; [0114] in step 1018, responsive to detecting an error, or issue, in maintaining customizations to deployment plan 128, application director 106 generates an alert message that indicates an error was caused during modification of deployment plan 128. The alert message may be shown locally to custom task 1104 that is the subject of the error (e.g., “Warning: this task has been moved due to changes in the blueprint.”). In step 1020, the user reviews the modified deployment plan 128 and subject to their approval, may proceed with execution of deployment plan 128, as described above).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scheiner in view of Nagaraja and Dobrev et al. (US 20180165122, “Dobrev”). 
Per claim 5:
Scheiner does not explicitly teach wherein the operations comprise providing an indication of an error during the progression through the deployment plan.  Dobrev teaches wherein the operations comprise providing an indication of an error during the progression through the deployment plan (Dobrev, see at least [0014] FIG. 10 illustrates an example troubleshooting user interface that may be used to diagnose failures during the automated deployment of the SDDC;  [0087] the status overlay window 904 shows operations that have failed and operations that were skipped; [0089] the customer user 204 can click on a status bar to view detailed information concerning a failure of a task. Such information can include an out-of-storage error, a missing resource error, etc. In some instances, the customer user 204 can fix an error or errors, and click on a continue button to continue execution of the task).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Scheiner’s automatic deployment with Nagaraja’s deployment system and Dobrev’s deployment status window during the deployment progress in the  deployment interface to modify Scheiner’s deployment UI system combined with Nagaraja to incorporate the status window as taught by Dobrev, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software deployment.  Combining Dobrev’s functionality with that of Scheiner and Nagaraja results in a system that allows the UI to provide a deployment status information including any errors. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to provide a user any error information occurred during the deployment process for view and/or fix (Dobrev, see at least [0014] FIG. 10 illustrates an example troubleshooting user interface that may be used to diagnose failures during the automated deployment of the SDDC;  [0087] the status overlay window 904 shows operations that have failed and operations that were skipped; [0089] the customer user 204 can click on a status bar to view detailed information concerning a failure of a task. Such information can include an out-of-storage error, a missing resource error, etc. In some instances, the customer user 204 can fix an error or errors, and click on a continue button to continue execution of the task).
Claims 6, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scheiner in view of Nagaraja, Dobrev, Zaifman et al. (US 20120089860, hereafter Zaifman) and Knepper et al. (US 20120117532, “Knepper”).
Per claim 6:
Scheiner, Nagaraja, and Dobrev do not explicitly teach generating, in response to the error, a task in a task table in the non-transitory memory, wherein the task initially has an open state; receiving, from a user assigned to the task within the task table, an indication that that the task has been completed, and in response, modifying the task within the task table to have a closed state; and in response to determining that the task has a closed state within the task table; in response to determining that the task has a closed state within the task table, restarting execution of the deployment plan to deploy of the software application to the one or more release environments.   
Zaifman teaches generating, in response to the error, a task in a task table in the non-transitory memory, wherein the task initially has an open state; receiving, from a user assigned to the task within the task table, an indication that that the task has been completed, and in response, modifying the task within the task table to have a closed state; and in response to determining that the task has a closed state within the task table (Zaifman, see at least [0077], then an evaluation is made at block 1115 of the current state of the program error. For example, a determination may be made at block 1120 whether the alert notifying technical support personnel of the existence of the error is currently open, i.e., the error has not been resolved and/or is still under analysis, or whether alert has been closed, i.e., the error has been resolved and/or is no longer under analysis. In some embodiments, if the alert is still open indicating that technical support personnel are still engaged in investigating the program error, then write access and read access may be granted at block 1125 to assist the technical support personnel in investigating and resolving the program error. If, however, the alert has been closed, then technical support personnel may be granted only read access to the resource at block 1130 as the program error that triggered the alert is no longer under analysis and/or has been resolved. In other embodiments, access to the external resource may be denied altogether once the alert associated with a program error has been closed and the investigation into the program error is complete). 
 It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Scheiner’s automatic deployment with Nagaraja’s deployment system and Dobrev’s deployment status window during the deployment progress in the  deployment interface to modify Scheiner’s deployment UI system to incorporate the error handling task state by Zaifman, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software deployment or development.  Combining Zaifman’s functionality with that of Scheiner, Dobrev and Nagaraja results in a system that allows managing any errors occurred for a task and indicate the status of the errors. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to provide the status of an error (Zaifman, see at least [0077], then an evaluation is made at block 1115 of the current state of the program error. For example, a determination may be made at block 1120 whether the alert notifying technical support personnel of the existence of the error is currently open, i.e., the error has not been resolved and/or is still under analysis, or whether alert has been closed, i.e., the error has been resolved and/or is no longer under analysis. In some embodiments, if the alert is still open indicating that technical support personnel are still engaged in investigating the program error, then write access and read access may be granted at block 1125 to assist the technical support personnel in investigating and resolving the program error. If, however, the alert has been closed, then technical support personnel may be granted only read access to the resource at block 1130 as the program error that triggered the alert is no longer under analysis and/or has been resolved. In other embodiments, access to the external resource may be denied altogether once the alert associated with a program error has been closed and the investigation into the program error is complete). 
 Zaifman teaches that in response to determining that the task has a closed state within the task table, processing a further action (Zaifman, see at least [0077], then an evaluation is made at block 1115 of the current state of the program error. For example, a determination may be made at block 1120 whether the alert notifying technical support personnel of the existence of the error is currently open, i.e., the error has not been resolved and/or is still under analysis, or whether alert has been closed, i.e., the error has been resolved and/or is no longer under analysis. In some embodiments, if the alert is still open indicating that technical support personnel are still engaged in investigating the program error, then write access and read access may be granted at block 1125 to assist the technical support personnel in investigating and resolving the program error. If, however, the alert has been closed, then technical support personnel may be granted only read access to the resource at block 1130 as the program error that triggered the alert is no longer under analysis and/or has been resolved. In other embodiments, access to the external resource may be denied altogether once the alert associated with a program error has been closed and the investigation into the program error is complete).   However, Zaifman does not explicitly teach that the granted action includes restarting execution of the deployment plan to deploy of the software application to the one or more release environments.  Knepper teaches restarting execution of the deployment plan to deploy of the software application to the one or more release environments  (Knepper, see at least [0090] Additionally, the CPD module 78 may redeploy software code within an environment in response to receipt of a selection of the repromote button 64 … a user that encountered an error deploying an artifact(s) within an environment may select a previously deployed artifact from a list corresponding to a particular environment. In this regard, the user may then select the repromote button to enable the CPD module 78 to deploy the selected artifact within the environment again. The redeployed artifact(s) may not have any errors).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Knepper’s restart of deployment with Scheiner’s automatic deployment combined with Zaifman, Nagaraja and Dobrev to modify Scheiner’s deployment UI system to incorporate the redeployment feature as taught by Knepper, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software deployment or development.  Combining Knepper’s functionality with that of Scheiner, Zaifman, Nagaraja and Dobrev results in a system that allows a user to restart the deployment when an error is occurred. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to allow a user to restart the deployment process for an error (Knepper, see at least [0090] Additionally, the CPD module 78 may redeploy software code within an environment in response to receipt of a selection of the repromote button 64 … a user that encountered an error deploying an artifact(s) within an environment may select a previously deployed artifact from a list corresponding to a particular environment. In this regard, the user may then select the repromote button to enable the CPD module 78 to deploy the selected artifact within the environment again. The redeployed artifact(s) may not have any errors). 
Per claim 15, it is the method version of claim 6, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 6 above. 
Per claim 18, it is the medium version of claims 6, respectively, and is rejected for the same reasons set forth in connection with the rejection of claims 6 above. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Scheiner in view of Nagaraja and Botti et al. (US 20160092185, “Botti”) and Byrd (US 20190026108).
Per claim 21,
Scheiner and Nagaraja do not explicitly teach calculating a risk score for deploying the software application; and in response to calculating a risk score greater than a threshold value, providing suggestions of additional testing for the software application to be performed before executing the deployment plan.  Botti teaches calculating a risk score for deploying the software application; and in response to calculating a risk score greater than a threshold value, processing further action (Botti, see at least [0034] identify all the candidate deployment models (each represented by a DRI) from the set that are within the threshold value (i.e., DRI<RTV) and the engine (or an administrator) may select one deployment model from that candidate set … Deployment Selection Engine 35 deploys the workload onto a deployment model that reduces the overall risk by selecting at 123 the deployment model with the least DRI score; [0036] determining whether the DRI is less than the RTV, i.e., DRI<RTV. If it is determined that the DRI is less than the RTV for the selected candidate deployment model, then that deployment model is used for the application and the process ends at 159. Otherwise, returning to 140, FIG. 2D, if the DRI value is greater than the target RTV, a determination is first made at 145 as to whether there is any more deployment models (components) to be selected. If there is more deployment models to be selected, the process returns to step 133 so that a new deployment model is selected and new DRI obtained for those selected components and the step 140 through 145 are repeated. However, if at 145 there is no more deployment models left to select, then the process proceeds to step 150, where the Deployment Selection Engine identifies the gap between the DRI and RTV values, and optionally may notify the client about the presence of the gap. In a further embodiment, given the identified gap the Deployment Selection Engine at 150, may look for and add additional controls to de-rate/re-calculate DRI value as will be described herein below in connection with FIG. 2E. If additional controls are added, the method will return to step 140 with the re-calculated DRI value and repeat steps for comparing that DRI value to the RTV value for that model).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Botti’s risk score feature with Scheiner’s automatic deployment combined with Nagaraja to modify Scheiner’s deployment UI system to incorporate the risk score feature as taught by Botti, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software deployment or development.  Combining Botti’s functionality with that of Scheiner and Nagaraja results in a system that allows a user to use a calculated risk score for the deployment for any subsequent action. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to identify a risk involved with the deployment and process a further action based on the risk score for an optimized deployment process (Botti, see at least [0034] identify all the candidate deployment models (each represented by a DRI) from the set that are within the threshold value (i.e., DRI<RTV) and the engine (or an administrator) may select one deployment model from that candidate set … Deployment Selection Engine 35 deploys the workload onto a deployment model that reduces the overall risk by selecting at 123 the deployment model with the least DRI score; [0036] determining whether the DRI is less than the RTV, i.e., DRI<RTV. If it is determined that the DRI is less than the RTV for the selected candidate deployment model, then that deployment model is used for the application and the process ends at 159. Otherwise, returning to 140, FIG. 2D, if the DRI value is greater than the target RTV, a determination is first made at 145 as to whether there is any more deployment models (components) to be selected. If there is more deployment models to be selected, the process returns to step 133 so that a new deployment model is selected and new DRI obtained for those selected components and the step 140 through 145 are repeated. However, if at 145 there is no more deployment models left to select, then the process proceeds to step 150, where the Deployment Selection Engine identifies the gap between the DRI and RTV values, and optionally may notify the client about the presence of the gap. In a further embodiment, given the identified gap the Deployment Selection Engine at 150, may look for and add additional controls to de-rate/re-calculate DRI value as will be described herein below in connection with FIG. 2E. If additional controls are added, the method will return to step 140 with the re-calculated DRI value and repeat steps for comparing that DRI value to the RTV value for that model).  
Botti, as well as Scheiner and Nagaraja do not explicitly teach providing suggestions of additional testing for the software application to be performed before executing the deployment plan. Byrd teaches providing suggestions of additional testing for the software application to be performed before executing the deployment plan (Byrd, see at least [0016] Following deployment of the change to the source code, and in response to the change set including one of the top ranked, i.e., important methods, either unexpectedly or not, the analysis and recommendation instructions 101 may recognize an actionable item and the application owner may be notified that additional regression testing and validation may be recommended to ensure better than normal test coverage. In addition or alternatively, in response to performance or availability problems starting to occur subsequent to the deployment of the change, the changes in the change set may be ranked by those that have the highest likelihood of having introduced some regression/problem based on their importance).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Botti’s risk score feature with Scheiner’s automatic deployment combined with Nagaraja and Botti to modify Scheiner’s deployment UI system to incorporate the additional testing recommendation as taught by Byrd, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software deployment or development.  Combining Byrd’s functionality with that of Scheiner, Botti and Nagaraja results in a system that generate a recommendation for additional testing. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to help resolve any issues and “ensure better than normal test coverage (Byrd, see at least [0016] Following deployment of the change to the source code, and in response to the change set including one of the top ranked, i.e., important methods, either unexpectedly or not, the analysis and recommendation instructions 101 may recognize an actionable item and the application owner may be notified that additional regression testing and validation may be recommended to ensure better than normal test coverage. In addition or alternatively, in response to performance or availability problems starting to occur subsequent to the deployment of the change, the changes in the change set may be ranked by those that have the highest likelihood of having introduced some regression/problem based on their importance).”
 	22. (new) The system of claim 21, wherein the risk score is calculated based on connectivity within the one or more release environment, application metrics of the software application, package links of the software application, or a developer score of a developer of the software application, or any combination thereof (Botti, see at least  [0046] establishes a deployment risk index (DRI) value … OM 1—Senior skilled support staff (certified), and 24×7 availability; OM 2—Junior skilled support staff and 8×5 availability. The Administrator (or equivalent software system) at 315 then identifies risk threshold values (RTV) for each operational model. This RTV assignment addresses operations such as a type of staff, e.g. skill levels of staff, and availability of staff, e.g., how long they work in a day, how long it takes to fix or troubleshoot a problem in the deployed infrastructure; [0052]The developer uses the development tool to document the meta-data. (For example, a degree of complexity of the code, skill level of the programmers, quality of code obtain/incorporated from 3.sup.rd parties, development process followed); then, the Administrator selects a weight of each risk assessment meta data element; [0053] A second Example 2 scenario is the selection of a Deployment Model and augmenting it to reduce the risk. The steps include: The developer uses the development tool to document the meta-data. For example: degree of complexity of the code, skill level of the programmers, quality of code obtain/incorporated from 3rd parties; Then, the Administrator selects weight of each risk assessment metadata element; Then the Administrator calculates the cumulative risk index: …The Administrator identifies few controls (c1: Install application firewall, c2: Install vulnerability detection tools, and c3: Employ data monitoring tools). Then the administrator identifies the risk de-rating for each added control (c1=2, c2=3, c3=1), and calculates the cumulative risk de-rating=6. Then the new DRI is calculated as original DRI-dr-rating value: the new DRI=8−6=2. Now DRI<RTI, so administrator can successfully deploy the workload to DM#A along with additional controls C1,C2 and C3;[0037] There may be a pre-defined set of additional actions to take within the deployment sphere, e.g., add a firewall, add more monitoring or analytics, increase CPU utilization, or increase memory to augment the deployment model. This establishes a de-rating factor for the DRI).
Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) s have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states that Scheiner does not teach wherein generating the deployment plan comprises receiving user inputs defining a change condition of the deployment plan; pausing deployment of the software application based at least in part on the change condition of the deployment plan and the one or more release environments because Scheiner is clearly directed to fully automated software deployment system.  Therefore, Scheiner appears to teach away from deployment processes that involve human review or input.  
In response, the deployment inputs including environment data, release data, deployment logic that triggers a deployment for a target environment including a production environment ([0028]).  It is clearly recited that a user defines the deployment plan by user inputs that are accepted by the deployment automation system, and the deployment plan and particular environment for the deployment are selected by a user,  therefore, a manual user input is also included in Scheiner (Scheiner, see at least  [0028] A user can define a deployment by selecting one of each of the deployment logic (e.g., 220a), release data (e.g., 230a), and environment data (e.g., 225a). A deployment automation system can accept these inputs, obtain the respective selected modules, and consolidate these pieces together in a deployment plan (e.g., 240a) and a deployment object (e.g., 245a). A user can select a deployment plan from a library of generated deployment plans and select a particular environment for the deployment to trigger the generation of a corresponding deployment object (e.g., 245a) …. Deployment can include identifying and accessing one or more target systems; [0029] Deployment logic (e.g., 220a) can include the workflow, or steps, needed to perform a particular type of deployment and can be based on the type of system targeted by the deployment; [0030]; [0031]; [0033]; [0035];  [0041]; [0042]; [0046]; [0050];[0052]; [0055]). Note that the claims do not recite what the specific change condition is and Scheiner teaches that the specific deployment instance for a particular deployment environment is based on the particular plan and environment data for the target environment which includes a production environment that triggers the deployment for a target environment.  
In response to applicant’s remark that Scheiner appears to teach away from deployment processes that involve human review or input, in contrast, Dobrey and Knepper appear to require the involvement of a human user, and Knepper teaches that the artifacts are deployed despite errors arising during deployment and that the artifact can be subsequently redeployed using the repromoted button, as has been shown above, Scheiner discloses user defined inputs for the deployment automation system. Like Dobrey, Knepper teaches that the deployment error can be encountered during the deployment progression.  A user can select to restart the deployment process using the repromoted button (Knepper, see at least [0090] Additionally, the CPD module 78 may redeploy software code within an environment in response to receipt of a selection of the repromote button 64 … a user that encountered an error deploying an artifact(s) within an environment may select a previously deployed artifact from a list corresponding to a particular environment. In this regard, the user may then select the repromote button to enable the CPD module 78 to deploy the selected artifact within the environment again. The redeployed artifact(s) may not have any errors; [0062] During the process of deploying software… problems or errors (e.g., software bugs) that may have occurred during deployment of software code). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180011697 is related to reusable deployment plan and contracts representing dependencies between them and defining wait tasks in the plans;
US 10929797 is related to a risk core generated to measure the risk of a deployment.

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193